Citation Nr: 9910271	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-12 022 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the November 4, 1992 rating decision denying service 
connection for hearing loss constituted clear and 
unmistakable error.  


REPRESENTATION

Appellant represented by:	William C. Hudson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service with the Maryland Army 
National Guard from August to November 1977.  He also 
performed various periods of active duty for training.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 1997 rating decision of the Department of Veterans 
Affairs (VA) Baltimore Regional Office (RO), which determined 
that the November 4, 1992 rating decision, which denied 
service connection for hearing loss, did not involve clear 
and unmistakable error.  


FINDINGS OF FACT

1.  By November 4, 1992 rating decision, the RO denied 
service connection for hearing loss.  

2.  The RO failed to apply the correct facts at the time of 
the November 4, 1992 rating decision.  


CONCLUSION OF LAW

The November 2, 1992 rating decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed an application in September 1991 for 
service connection for hearing loss as a result of an injury 
sustained in July 1984.  He asserted that during a service-
related training exercise a grenade simulator exploded near 
him causing pain in his ears and loss of hearing for between 
45 minutes to an hour.  The service medical records were 
available when the claim was adjudicated in November 1992, 
but they did not document hearing loss.  Nor was the service 
department able to provide any information as to the claimed 
injury.  Also of record in November 1992 were two statements, 
dated in April 1991, from persons who claimed to have 
witnessed the incident.  In the first statement, a fellow 
former service member, claiming to have performed similar 
duties as the appellant, stated he saw the grenade simulator 
explode, causing pain to the appellant's ears and deafness 
for about an hour.  In the second statement, the appellant's 
former squad leader indicated that a grenade simulator was 
thrown into the appellant's fighting position where it 
exploded, causing him ear pain, and he was sent to an aid 
station for treatment.  

In the November 1992 rating decision, the RO denied service 
connection for hearing loss, noting the absence of any 
evidence showing the claimed injury or hearing loss.  The RO 
did not discuss the two statements from persons who reported 
their first-hand knowledge of the incident.  

The appellant filed another claim in January 1995.  In 
support of his application, he submitted a May 1995 formal 
affidavit from the same former squad leader who submitted the 
earlier April 1991 statement.  The affiant attested that a 
grenade simulator exploded in theappellant's fighting 
position, causing him to complain subsequently of pain and 
ringing in his ears and some bleeding from the ears.  By 
decision in June 1995, the RO declined to reopen the claim 
denied earlier in November 1992, noting that the May 1995 
affidavit was not new and material evidence.  See 38 C.F.R. 
§ 3.156.  

Subsequently, the appellant submitted the following 
additional evidence in support of his claim:  a December 1995 
VA examination showing no response to audiometric evaluation 
and a February 1991 private medical report showing bilateral 
deafness related to the in-service injury.  By February 1996 
rating decision, the RO determined that the June 1995 rating 
decision contained clear and unmistakable error, based on its 
"egregious failure" to rely on the May 1995 affidavit of 
the appellant's squad leader.  Service connection for hearing 
loss was, thus granted, effective January 3, 1995, the date 
of receipt of that claim for VA disability benefits.  

On appeal, both in writing and at the February 1999 hearing 
before the undersigned, the appellant argues that the 
November 1992 rating decision involved clear and unmistakable 
error.  It is asserted that, because the RO characterized the 
June 1995 rating decision as involving clear and unmistakable 
error, it is logical that the November 1992 rating decision 
must also involve clear and unmistakable error.  It is also 
maintained that the RO failed to properly exercise its duty 
to assist in the development of facts pertinent to the 
appeal.  The appellant argued that his National Guard unit 
inadequately cared for his records by not recording the 
incident or treatment, and that he should not be penalized 
for such errors.  Finally, the appellant contends that the 
testimony set forth in his former squad leader's May 1995 
affidavit was the same as that in his earlier April 1991 
statement, with the only difference being the formality of 
the later affidavit versus the informality of the earlier 
statement.  He concludes that it is undebatable that service 
connection was thus warranted in November 1992, based on the 
April 1991 former squad leader's statement.  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
consistently stressed the stringent nature of the concept of 
clear and unmistakable error.  Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Russell 
v. Principi, 3 Vet. App. 310, 313-4 (1992).  Clear and 
unmistakable error is a very specific and rare kind of error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In order for a claim of clear and unmistakable error to be 
reasonably raised, "the claimant must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be [clear and 
unmistakable error] on its face, 'persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.'"  Eddy, 9 Vet. App. at 
57 (citing Fugo, 6 Vet. App. at 44).  

In order to determine whether the November 1992 rating 
decision contained clear and unmistakable error, the Board 
reviews the evidence that was before the rating board at that 
time.  38 C.F.R. § 3.104(a).  A determination that there was 
a clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to any RO determination 
in November 1992 in determining whether clear and 
unmistakable error existed.  

As to the first three contentions advanced by the appellant, 
none may form the foundation for an allegation of clear and 
unmistakable error.  The simple fact that the RO 
characterized the June 1995 rating decision as involving 
clear and unmistakable error does not, in and of itself, 
render the November 1992 rating decision also clearly and 
unmistakably erroneous.  The record is reviewed separately as 
it stood at the time of each rating decision.  38 C.F.R. § 
3.104(a); Russell, 3 Vet. App. at 314.  The conclusion 
reached in one rating decision, therefore, cannot apply to 
that reached in another where the facts may have been 
different.  Moreover, any failure by VA to properly exercise 
its duty to assist is not clear and unmistakable error as 
such error only causes an incomplete record rather than an 
incorrect record.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  Furthermore, any error committed by the 
National Guard unit to which the appellant was attached must 
be directed to that service department rather than to VA.  

The appellant advances a much stronger argument with respect 
to the contention that the evidence set forth in his former 
squad leader's May 1995 affidavit was the same as that in his 
earlier April 1991 statements.  The November 1992 rating 
decision did not specifically note consideration of the April 
1991 former squad leader's statement.  That statement, 
received into the record in September 1991 with the initial 
application for benefits, was clearly before the rating board 
in November 1992.  It is not totally clear whether that 
statement was in fact reviewed at that time; yet, evidence 
that it was reviewed would likely result in its appearance 
somewhere in the discussion of the rating decision.  Since it 
was not so mentioned at all in the rating decision in 
question, the undersigned concludes that the former squad 
leader's statement went unreviewed at the time of the 
November 1992 rating decision.  

The RO's reasoning in the February 1996 rating decision for 
determining that the June 1995 rating decision involved clear 
and unmistakable error was its "egregious failure" to give 
weight to the former squad leader's May 1995 affidavit.  As 
noted by the RO in the February 1996 rating decision, 
"[g]iven proper credence, this affidavit establishes service 
connection for . . . hearing loss . . . ."  The information 
contained in the May 1995 affidavit is the same as that in 
the April 1991 statement; it was simply expressed in a more 
formal manner.  It is logical, therefore, for the Board to 
conclude that the RO's failure in the November 1992 rating 
decision to consider the same information from the April 1991 
statement was tantamount to clear and unmistakable error.  

The RO version of the facts before it at the time of the 
November 1992 rating decision was incorrect in that it failed 
to account for probative evidence associated with the claims 
file.  In failing to account for and consider the April 1991 
former squad leader's statement, the RO did more than merely 
misinterpret the facts; it failed to identify the correct 
facts of record and apply the law to those facts.  See 
Oppenheimer, 1 Vet. App. at 372.  The RO denied the claim in 
November 1992 because the evidence did not demonstrate that 
an injury occurred as claimed by the appellant.  As concluded 
by the RO in the February 1996 rating decision, the May 1995 
former squad leader's affidavit directly addressed this fact.  
Moreover, the information contained in the April 1991 former 
squad leader's statement was the same as that on which 
service connection was eventually granted in February 1996.  
In light of the record and based on the analysis above, it is 
the determination of the Board that the November 4, 1992 
rating decision in this case, denying service connection for 
hearing loss, was clearly and unmistakable erroneous.  


ORDER

As the November 4, 1992 rating decision was clearly and 
unmistakably erroneous, service connection for hearing loss 
is granted, subject to the applicable law and regulations 
governing the payment of monetary benefits.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

